Citation Nr: 1545017	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-46 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected dysthymic disorder prior to September 29, 2011 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and from June 1981 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To schedule a VA examination to determine the current severity of the Veteran's service-connected psychiatric disorder and to update the claims file with the most recent treatment records.

In November 2007, the Veteran applied for service connection for depression as secondary to all his service-connected conditions.  At a February 2008 VA examination, he indicated he had no social relationships and no hobbies.  He stated he spent most of his time watching television.  The Veteran described symptoms such as emptiness, depressed mood, lack of interest and restlessness that he stated he experienced on a daily basis.  His general appearance was noted to be clean, although his psychomotor activity was lethargic and his speech impoverished.  His attitude toward the examiner was noted to be indifferent, his affect constricted and his mood dysphoric.  He was intact to person, time and place.  The Veteran's impulse control was noted to be fair; however, he was not homicidal or suicidal and did not engage in any inappropriate or ritualistic/obsessive behaviors.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65.  IN addition, the examiner diagnosed dysthymic disorder and opined it was at least as likely as not that the diagnosis was related to his numerous service-connected conditions.
In March 2008, the RO granted service connection for dysthymic disorder and assigned a 10 percent disability rating based on mild symptomatology controlled by medication.

In September 2008, the Veteran filed a notice of disagreement alleging that he suffered from symptoms that "warrant a much higher rating than the currently assigned 10 percent."  Following the September 2009 statement of the case in which the RO continued the 10 percent rating, the Veteran requested a new examination in his October 2009 Form 9.

In September 2011, the Veteran underwent another VA examination.  The examiner stated that the Veteran's depressive disorder was an exacerbation of or worsening of his already present depressive symptoms and his condition had deteriorated.  The symptoms could not be differentiated from those associated with his diagnosed dysthymic disorder.  Occupational and social impairment in most areas was identified.  The examiner referenced records from the VA Ponce Outpatient clinic of continuing psychiatric treatment.  The Veteran described symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living.  The examiner noted the Veteran had trouble remembering the dates of when he needed to make payments and, as such, he would often have to pay late fees.

In a supplemental statement of the case, the RO raised the Veteran's disability rating for dysthymic disorder to 70 percent effective the date of the September 2011 VA examination.

In an Appellant Brief dated in September 2015, the Veteran's representative stated that the Board errs in failing to consider whether an increased evaluation is warranted, pursuant to 38 C.F.R. § 4.7, where the rating criteria is progressive and a claimant presents objective evidence of symptoms consistent with a higher evaluation.  See Tatum v. Shinseki, 23 Vet. App. 152, 156-57 (2009).  The Veteran seeks a 100 percent disability rating from his date of claim in November 2007.
 
Because there is an indication that the Veteran has been seeking continuing treatment for his service-connected psychiatric disability and there is evidence that the September 2011 examination may not adequately reflect the current state of the Veteran's psychiatric disability, the Board finds a remand for a new examination is appropriate.  The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent examination of the Veteran's psychiatric condition was over four years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   

Currently, there do not appear to be any treatment records in the file more recent than December 2007.   On remand, all outstanding VA treatment records must be associated with the claims file for review by the RO and, if necessary, the Board.
Notably, that the relevant time period for evidence that must be addressed in the adjudication of this appeal begins November 19, 2006 one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from November 2006 to the present, to specifically include any related to psychiatric treatment.

2.  After the above development is complete, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected dysthymic disorder.  The electronic claims file, including a complete copy of this remand, must be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability throughout the appeal period. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After conducting any additional development deemed necessary, the RO should reconsider the Veteran's claim including all VA treatment records associated with the claims file from November 2006.  If the benefit sought on appeal is not granted to the fullest extent, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




